Citation Nr: 1705181	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-22 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a stomach disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to February 1969.  

These matters come to the Board of Veterans' Appeals (Board) from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board previously considered and denied the claim in a September 2015 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (CAVC), which issued a Joint Motion for Remand (JMR) in October 2016 that vacated the Board decision to the extent to which it denied reopening the claim for service connection for a stomach disability and remanded the case to the Board.

The issue of entitlement to service connection for a stomach disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a stomach disability was previously denied by the RO in a decision dated August 1973.  The Veteran did not file a substantive appeal of that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

2.  New evidence received since the time of the final August 1973 decision relates to an unestablished fact necessary to grant the Veteran's claim of entitlement to service connection for a stomach disability.


CONCLUSIONS OF LAW

1.  The August 1973 rating decision denying service connection for a stomach disability is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2016).

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for a stomach disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a claim of service connection for a stomach disability that was previously denied by the RO in August 1973.  

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decision makers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991). 

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

The Veteran filed for service connection in June 1973 for a stomach disability.  The Veteran's claim was denied in August 1973.  The RO found that even though the Veteran was seen in service several times for abdominal cramping, nausea, and vomiting service connection was not warranted.  The RO found that the Veteran's stomach disorder was congenital in origin and was remedial in nature for correction of a pre-existing condition.  The Veteran submitted several statements that served as notices of disagreement with the RO's decision.  The RO issued a statement of the case in October 1973, but the Veteran never submitted a substantive appeal.  No further evidence was submitted within a year of the rating decision.  Therefore, the August 1973 decision is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2016).    

The Veteran filed a claim to reopen his claim for service connection for a stomach disability in November 2008.  In July 2009 the RO denied reopening because it was found that the evidence submitted by the Veteran did not dispute the reason for the last prior denial.  In a December 2014 supplemental statement of the case, the RO reopened but denied the Veteran's claim.

In the Veteran's original 1973 claim he claimed service connection for "stomach condition-possible ulcers."  In denying his claim the RO cited the Veteran's service records showing complaints of cramping abdominal pain with nausea and vomiting and post-service records showing a diagnosis of a gastric antral web, which manifest with symptoms including nausea and occasional vomiting.  The RO found the condition to be congenital and thus not a disability for which service connection may be granted.  In the October 1973 statement of the case (SOC) the RO further noted the Veteran's only diagnosed stomach disorder was gastric antral web and there was no evidence of another chronic stomach disorder related to service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the August 1973 rating decision that addresses this basis for denial. 

New evidence submitted includes statements by the Veteran that he continues to have stomach problems.  Specifically, in July 2010 the Veteran submitted a statement that he continued to have stomach pains "to this day."  In July 2012 he stated that he had "constant upset stomach with gas and constant use of antacids."  The Veteran's spouse submitted a statement in April 2009 that Veteran experiences dry heaves, must avoid spicy foods, and treats his condition with antacids.  Also added to the record is an August 2013 VA treatment record noting a recent endoscopy and indicating a diagnosis of intermittent dysphagia and gastroesophageal reflux.  The Veteran also submitted an internet printout of a discussion as to the relationship between exposure to dioxins and medical conditions, including gastroesophageal issues.  In a November 2013 statement he argued that he was likely exposed to Agent Orange in service and that caused his current stomach problems.

Thus, presumed credible, the evidence supports that the Veteran has continued to have stomach problems, including dysphagia and reflux even after the surgery to remediate his gastric antral web, and the Veteran has provided some evidence suggesting a relationship between gastroesophageal issues and exposure to an herbicide agent.  Therefore, the Board finds new and material evidence has been submitted sufficient to reopen the claim.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a stomach disability is reopened and, to that extent only, the appeal is granted.


REMAND

The Board finds a remand for further development is necessary before adjudicating the issue of whether service connection is warranted for a stomach disability.

The Veteran has argued that his symptoms may reflect the condition noted in service was a congenital disease, not a defect.  See Appellant's Brief.  VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes. Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations. 38 C.F.R. § 3.306. However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service. VAOPGCPREC 82-90 (1990). 

VA's General Counsel explained that the definition that indicated that diseases were capable of improving or deteriorating whereas defects were stationary in nature was essentially valid and helped to clarify the differences between the terms. Id.  Determining if a Veteran's disability is congenital defect or disease is a medical question. Id.  

The Board finds that the Veteran should be afforded a VA examination to obtain an opinion as to whether the condition noted in service was a disease or defect, and to further determine whether he has a separate current stomach condition, to include gastroesophageal reflux disease, that was caused by his service, to include presumed exposure to a herbicide agent based on his service in Vietnam.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from December 2014 to present.

2. Arrange for the Veteran to undergo a VA examination with respect to his claim for service connection for a stomach condition to include gastroesophageal reflux disease (GERD).  After review of the claims file, the examiner should provide opinions as to the following:

a) Does the persistent circumferential deformity of the distal antrum constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?
b) If the Veteran's deformity of the distal antrum is considered a defect, was there any superimposed disease or injury in connection with the congenital defect? 
c) If the examiner finds that the Veteran's deformity of the distal antrum is a disease, then is it at least as likely as not (a 50 % or greater probability) that it was aggravated by his period of active service? 

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms. If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The examiner should comment on the Veteran's presumed exposure to an herbicide agent in Vietnam.

A complete rationale for all opinions rendered is required.

3. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


